

115 HR 5243 IH: School Watch and Training Act of 2018
U.S. House of Representatives
2018-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5243IN THE HOUSE OF REPRESENTATIVESMarch 9, 2018Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Attorney General and the Secretary of Education to develop and implement national
			 standards and best practices for school resource officers.
	
 1.Short titleThis Act may be cited as the School Watch and Training Act of 2018. 2.Development and implementation of standards and best practices (a)In generalNot later than one year after the date of the enactment of this Act, the Attorney General, in consultation with the Secretary of Education, shall develop and implement—
 (1)national standards for school resource officers, including— (A)a requirement that all school resource officers complete any training recommended by the Attorney General and the Secretary;
 (B)standards governing the quality of security training and active shooter training provided to school resource officers; and
 (C)any other standards the Attorney General and the Secretary determine to be necessary to ensure the competence of school resource officers; and
 (2)best practices for school resource officers. (b)School resource officer definedIn this section, the term school resource officer has the meaning given the term in section 1709(4) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10389(4)).
 3.ReportNot later than 180 days after the date of the enactment of this Act, the Attorney General, in consultation with the Secretary of Education, shall submit to Congress a report that includes—
 (1)the standards and best practices developed under section 2; and (2)a plan for implementing such standards and best practices.
			